Pickering, J.,
concurring in part and dissenting in part:
Mandamus is an extraordinary remedy. It commands— mandates—that an act be performed, exactly as ordered, no questions asked. Mandamus will not issue unless the act to be compelled is “ministerial,” Collier v. Legakes, 98 Nev. 307, 310, 646 P.2d 1219, 1221 (1982), that is to say, a matter of duty, *663NRS 34.160, not discretion. Round Hill Gen. Imp. Dist. v. Newman, 97 Nev. 601, 603, 637 P.2d 534, 536 (1981).
In upholding mandamus in this case, the majority decides that Clark County must annually allocate 3.5 cents of every $100 of assessed valuation on all property in the county to the Southern Nevada Health District (SNHD). This is not what NRS 439.365 says. It says that Clark County must annually allocate “an amount that does not exceed” that sum to SNHD. NRS 439.365(2) (emphasis added). “Does not exceed” or < means something different from “equals” or = both linguistically and mathematically. The majority cites witness testimony during the hearings on Assembly Bill 380 to support its singular reading of NRS 439.365.1 But witness testimony in support of a bill should not be used to rewrite statutory text, or to create an ambiguity the statute’s text does not reveal. “[Ljegislative history—no matter how clear—can’t override statutory text.” Hearn v. Western Conf. of Teamsters Pension Fund, 68 F.3d 301, 304 (9th Cir. 1995).
More troubling, resolving this dispute by means of mandamus says that neither Clark County nor anyone else has any discretion when it comes to SNHD’s operating budget once SNHD sets it.2 Per the majority, Clark County’s obligation to allocate 3.5 cents of every $100 of assessed valuation in the county to SNHD exists without regard to demonstrated need, availability of federal and private funds, and competing demands for government services. So read, NRS 439.365 is in conflict with the Local Government Budget and Finance Act, NRS 354.470-354.626, to which NRS 439.365(l)’s text and calendaring provisions seem deliberately tied. While I recognize that the appellants did not directly invoke the Local Government Budget and Finance Act in support of their appeal, this court nonetheless ‘ ‘has a duty to construe statutes as a whole, so that all provisions are considered together and, to the extent practicable, reconciled and harmonized.” Cromer v. Wilson, 126 Nev. 106, 110, 225 P.3d 788, 790 (2010); NAIW v. Nevada Self-Insurers Association, 126 Nev. 74, 84, 225 P.3d 1265, 1271 *664(2010) (“We presume that the Legislature enact[s a new] statute with foil knowledge of existing statutes relating to the same subject.” (quotation omitted)).
Statutory construction does not proceed in a vacuum. Clark County is a local government and as such is fully subject to the Local Government Budget and Finance Act, NRS 354.470-354.626, whose purposes are, among others, “[t]o provide for the control of revenues, expenditures and expenses in order to promote prudence and efficiency in the expenditure of public money” and “[t]o provide specific methods enabling the public, taxpayers and investors to be apprised of the financial preparations, plans, policies and administration of all local governments.” NRS 354.472(l)(d), (e). The Act defines “budget” as “a plan of financial operation embodying an estimate of proposed expenditures and expenses for a given period and the proposed means of financing them.” NRS 354.492 (emphasis added). Under NRS 354.596, Clark County’s “budget” is “tentative” and must be submitted “[o]n or before April 15” of each year to the Department of Taxation, NRS 354.596(2), while “notice of the time and place of a public hearing on the tentative budget’ ’ must be provided, NRS 354.596(3), “at which time interested persons must be given an opportunity to be heard.” NRS 354.598(1). Only after the public hearing is held (on the third Monday in May, NRS 354.596(4)(a)), and then only upon “the favorable votes of a majority of all members of the governing body,” NRS 354.598(2), does Clark County’s “budget” move from a tentative budget presenting “proposed expenditures” to final.
NRS 439.365 is a budgeting and funding statute and, as such, should be read in the context of the Local Government Budget and Finance Act, NRS 354.470-354.626. Thus, NRS 439.365(1) provides that SNHD “shall prepare an annual operating budget,” that it “shall submit the budget to the board of county commissioners before April 1 for funding for the following fiscal year,’ ’ and that “[t]he budget must be adopted by the board of county commissioners as part of the annual county budget.” What I take this to mean is that SNHD is tasked with preparing a “budget”—that is, “an estimate of proposed expenditures and expenses” for the coming year, NRS 354.492—that it must submit to Clark County by April 1. NRS 439.365(1). Two weeks later, on April 15, Clark County must in turn file its budget, presumably incorporating SNHD’s submission, and schedule and give notice of the public hearing required to be held in late May. NRS 354.596. But neither the budget SNHD submits to Clark County nor the budget Clark County files and submits to public hearing becomes final until publicly aired and voted on by “all members of the governing body,” NRS 354.598(2), that is, the Clark County Commission.
*665For the Local Government Budget and Finance Act public hearing process to be meaningful, submission of a true operating budget, one calculated with reference to need, not entitlement, is essential. I thus reject SNHD’s reading of NRS 439.365 as imposing a mandatory funding obligation in an amount automatically equal to the number arrived at ‘ ‘by multiplying the assessed valuation of all taxable property in the county by the rate of 3.5 cents on each $100 of assessed valuation.” NRS 439.365(2). SNHD’s interpretation not only reads the words “an amount that does not exceed” out of NRS 439.365(2), it fails to harmonize NRS 439.365 with the provisions of the Local Government Budget and Finance Act.
Ordinarily, budgeting is discretionary and inherently legislative, making it inappropriate for mandamus relief. Cf. Young v. Board of County Comm’rs, 91 Nev. 52, 56, 530 P.2d 1203, 1206 (1975) (dictum); see also Co. of Washoe v. City of Reno, 77 Nev. 152, 155-57, 360 P.2d 602, 603-04 (1961) (reversing district court issuance of writ of mandamus where the city could sue the county for damages for breach of statutory obligation to fund road work). However, an official’s failure to exercise discretion when its exercise is required can violate a duty, permitting mandamus relief to compel the official to undertake the discretionary review process, though not to dictate its outcome. Collier, 98 Nev. at 310, 646 P.2d at 1221. And this court has recognized that budgetary requests, when stipulated as reasonable, can become a duty. Young, 91 Nev. at 56, 530 P.2d at 1206. The record in this case is extremely limited, and what there is suggests that both SNHD, see supra note 2, and Clark County,3 have taken categorical positions, rather than engage in a dialogue over reasonable operating budget needs. This suggests the possibility of relief under theories recognized in cases like Collier, Young, or County of Washoe, as well as fact-based questions as to whether SNHD has improperly included capital expenditures in its operating expenses. Given the importance of these issues, and their sensitivity, I would reverse and remand for discovery and further development as to the budgeting process involved in this case.
I agree with the majority that prohibition is inappropriate in this case. However, I do not agree with the majority’s reading of NRS 439.365 or its issuance of mandamus on this record and therefore respectfully dissent.

The majority also cites NRS 387.195, the school funding statute, as support for its reading of NRS 439.365. Unlike NRS 439.365, NRS 387.195 is unqualified in its allocation and does not use NRS 439.365’s “does not exceed” qualifying language. NRS 387.195 does not support, rather, it undermines, the majority’s reading of NRS 439.365.


That SNHD determines its demand formulaically, not by reference to its actual or projected operating expenses or other available funds, is suggested by the limited record available. Thus, SNHD initially contended that its operating budget and, hence, Clark County’s mandatory funding obligation, equaled $19,870,482; it came up with that number mathematically, by applying the “3.5 cents on each $100 of assessed valuation” provided for in NRS 439.365(2) to the assessed valuation of all taxable property in Clark County. It recalculated that number upward by $1,690,000 after the May 26, 2011, decision in Clean Water Coalition v. The M Resort, 127 Nev. 301, 255 P.3d 247 (2011), augmented Clark County’s operating funds.


From what appears in the limited record available, Clark County allocated SNHD only $5,692,495, when it had funded SNHD at between three and four times that number in the past; no explanation is provided as to how the new number was derived.